DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the plurality of curvatures" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-14, 18-21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Otto (EP 0143207) in view of Walker (GB 130717) and Tsai (USPG 20190299389).
Regarding claims 1 and 2, Otto discloses a turning tool capable of being used in a woodturning environment, in which tools are typically handheld. The tool comprises an elongated shank 9 including a first end 18 and a second end 17 opposite the first end. The elongated shank is formed with a planar surface (top surface, see e.g. Fig. 2) having a length substantially longer than its width and having a first side wall and a second side wall opposing the first side wall. The first end has a first cutting edge aligned substantially parallel relative to a first vertical plane perpendicular to the planar surface and running across the length of the elongated shank from the first end to the second end. The second end has a second cutting edge aligned substantially parallel to a second vertical plane, perpendicular to the planar surface and to the first vertical plane, and running across the width of the elongated shank from the first side wall to the second side wall.
Otto does not disclose the cutting edges being thread cutting edges, or a ball handle affixed between the first and second ends.
Walker discloses a similar tool, wherein thread cutting edges are provided for lengthwise (Fig. 1) or widthwise (Fig. 5) orientation in a shank a. It would have been obvious to one having ordinary skill in the art at the time of filing to modify the tool of Otto to utilize the thread cutting edges of Walker, if it were desired to cut or chase threads in a workpiece.

Tsai discloses a double-ended hand tool, wherein a removable ball handle 10 with a rippled or dimpled surface [claim 2] is provided between the first and second ends of the tool to enhance a user’s grip on the tool. It would have been obvious to one having ordinary skill in the art at the time of filing to provide a ball handle to the shank of the tool of Otto and Walker between the first and second ends thereof, as taught by Tsai, to allow a user to more easily and securely grip the tool.
Regarding claims 3 and 4, none of Otto, Walker or Tsai explicitly disclose the rake provided at the first and/or second cutting edges. However, it would have been obvious to one having ordinary skill in the art at the time of filing to manipulate the tool such that the cutting edge(s) approach the workpiece with a negative rake, depending on the material and hardness of said material, to provide the best surface finish available.
Regarding claims 10 and 11, the modified tool of claim 1 would include an inner diameter threading head having a first plurality of cutting teeth (i.e. the cutting edge on the first end) and an outer diameter threading head having a second plurality of cutting teeth (i.e. the cutting edge on the second end).
Regarding claims 12 and 13, none of Otto, Walker or Tsai explicitly disclose the thread pitch of the cutting teeth. However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the cutting teeth of the tool of claim 10 or 11 to have a thread pitch of between 10 TPI to 26 TPI to thread/chase a desired thread.
Regarding claim 14, Otto discloses a turning tool capable of being used in a woodturning environment, in which tools are typically handheld. The tool comprises an elongated shank 9 including a first end 18 and a second end 17 opposite the first end. The elongated shank is formed with a planar surface (top surface, see e.g. Fig. 2) having a length substantially longer than its width and having a first side wall and a second side wall opposing the first side wall. The first end has a first cutting edge aligned substantially parallel relative to a first vertical plane perpendicular to the planar surface and running across the length of the elongated shank from the first end to the second end. The second end has a second cutting edge aligned substantially parallel to a second vertical plane, perpendicular to the planar surface and to the first vertical plane, and running across the width of the elongated shank from the first side wall to the second side wall.
Otto does not disclose the cutting edges being thread cutting edges, or a ball handle affixed between the first and second ends.
Walker discloses a similar tool, wherein thread cutting edges are provided for lengthwise (Fig. 1) or widthwise (Fig. 5) orientation in a shank a. It would have been obvious to one having ordinary skill in the art at the time of filing to modify the tool of Otto to utilize the thread cutting edges of Walker, if it were desired to cut or chase threads in a workpiece.
Neither Otto nor Walker disclose a ball handle affixed to the shank between the first and second ends.
Tsai discloses a double-ended hand tool, wherein a removable ball handle 10 is provided between the first and second ends of the tool to enhance a user’s grip on the 
None of Otto, Walker or Tsai explicitly disclose the rake provided at the first and/or second cutting edges. However, it would have been obvious to one having ordinary skill in the art at the time of filing to manipulate the tool such that the cutting edge(s) approach the workpiece with a negative rake, depending on the material and hardness of said material, to provide the best surface finish available.
Regarding claims 18 and 19, the modified tool of claim 14 would include an inner diameter threading head having a first plurality of cutting teeth (i.e. the cutting edge on the first end) and an outer diameter threading head having a second plurality of cutting teeth (i.e. the cutting edge on the second end).
Regarding claim 20 and 21, none of Otto, Walker or Tsai explicitly disclose the thread pitch of the cutting teeth. However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the cutting teeth of the tool of claim 18 or 19 to have a thread pitch of between 10 TPI to 26 TPI to thread/chase a desired thread.
Regarding claims 23 and 24, Otto discloses a turning tool capable of being used in a woodturning environment, in which tools are typically handheld. The tool comprises an elongated shank 9 including a first end 18 and a second end 17 opposite the first end. The elongated shank is formed with a planar surface (top surface, see e.g. Fig. 2) having a length substantially longer than its width and having a first side wall and 
Otto does not disclose the cutting edges being thread cutting edges, or a ball handle affixed between the first and second ends.
Walker discloses a similar tool, wherein thread cutting edges are provided for lengthwise (Fig. 1) or widthwise (Fig. 5) orientation in a shank a. It would have been obvious to one having ordinary skill in the art at the time of filing to modify the tool of Otto to utilize the thread cutting edges of Walker, if it were desired to cut or chase threads in a workpiece.
Neither Otto nor Walker disclose a ball handle affixed to the shank between the first and second ends.
Tsai discloses a double-ended hand tool, wherein a removable ball handle 10 with a rippled or dimpled surface [claim 24] is provided between the first and second ends of the tool to enhance a user’s grip on the tool. It would have been obvious to one having ordinary skill in the art at the time of filing to provide a ball handle to the shank of the tool of Otto and Walker between the first and second ends thereof, as taught by Tsai, to allow a user to more easily and securely grip the tool.
Regarding claims 25 and 26, none of Otto, Walker or Tsai explicitly disclose the rake provided at the first and/or second cutting edges. However, it would have been obvious to one having ordinary skill in the art at the time of filing to manipulate the tool such that the cutting edge(s) approach the workpiece with a negative rake, depending on the material and hardness of said material, to provide the best surface finish available.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Otto (EP 0143207) in view of Walker (GB 130717) and Tsai (USPG 20190299389) as applied to claim 1 above, and further in view of Martel (US 5682933).
Regarding claims 6 and 7, while Otto discloses the two opposing ends of the tool having different angles provided to the tools to provide clearance, none of Otto, Walker or Tsai disclose the clearance provisions being a plurality of curvatures provided to the shank.
Martel discloses a similar turning tool, wherein a plurality of curvatures are provided to the tool shank to provide clearance for different turning operations (see e.g. Figs. 7-17).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide a plurality of curvatures to the shank of the tool of claim 1, as taught by Martel, to provide the tool with adequate clearance for performing a variety of turning operations.
Claims 5, 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Otto (EP 0143207) in view of Walker (GB 130717) and Tsai (USPG 20190299389) as applied to claims 1, 14 and 23 respectively above, and further in view of Peabody (US 0541673).
Regarding claims 5, 15 and 27, Tsai discloses the ball handle being press-fit onto the tool. None of Otto, Walker or Tsai disclose a fastener to secure the ball handle to the shank.
Peabody discloses a different style of handle 1, but the handle is attached to the tool shank 8 via a fastener 5/6 to securely hold the handle in place.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide a fastener of some sort to the tools of claims 1, 14 and/or 23, as taught by Peabody, to secure the ball handle in place and ensure that it is not moved during machining, potentially injuring an operator.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over DE 328185 in view of Martel (US 5682933) and Peabody (US 0541673).
Regarding claim 22, DE ‘185 discloses a handheld wood turning tool capable of cutting threads if desired. The tool comprises an elongated shank including a first end and a second end opposite the first. The elongated shank has a length substantially longer than the width. The first end comprises a first wood thread cutting edge and the second end comprises a second wood thread cutting edge. While it appears that the top surface of the tool shank may be rounded (i.e. at least partially cylindrical), DE ‘185 does not disclose the tool shank being formed with a cylindrical surface and a handle affixed between the first and second ends.

Peabody discloses a tool having a first and second end, with a handle 1 being affixed between the tool’s ends to enhance a user’s ability to grasp the tool. It would have been obvious to one having ordinary skill in the art at the time of filing to modify the tool of DE ‘185 and Martel to include a handle between the tool’s first and second ends, as taught by Peabody, to allow a user to more securely grasp the tool.
Allowable Subject Matter
Claims 8, 9, 16, 17 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Alan Snyder/Primary Examiner, Art Unit 3722